COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER

Appellate case name:        In the Interest of S.H., a Child

Appellate case number:      01-22-00255-CV

Trial court case number: 2020-02030J

Trial court:                313th Judicial District Court of Harris County

        This case was abated and remanded to the trial court on August 25, 2022. In the abatement
order,1 we directed the trial court to appoint new counsel to represent appellant, father, on appeal
and to have a supplemental clerk’s record containing that appointment filed in this Court. On
September 2, 2022, the trial court clerk filed a supplemental clerk’s record containing the trial
court’s order appointing Stephen E. Newhouse to represent appellant on appeal. See TEX. R. APP.
P. 6.1. Accordingly, we REINSTATE this case on the Court’s active docket.

        Appellant’s brief is due on September 19, 2022—20 days from the date appellant’s
counsel was appointed. See TEX. R. APP. P. 4.1(a), 28.4, 38.6(a). Because this is a termination
case, this Court is required to bring this appeal to final disposition within 180 days of April 4,
2022, the date the notice of appeal was filed in this proceeding, so far as reasonably possible. See
TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. Accordingly,
no extensions of time will be granted absent extraordinary circumstances. See TEX. R. APP.
P. 38.6(d).

       It is so ORDERED.


1
       The Court’s abatement order stated:
               [W]e have reviewed the appellate record and [previously] appointed counsel’s
               Anders brief and conclude that the appeal warrants further development by new
               appellate counsel on the following arguable grounds for appeal: whether the
               evidence is legally and factually insufficient to support the trial court’s finding that
               termination of appellant’s parental rights was in the best interest of S.H. See TEX.
               FAM. CODE ANN. § 161.001(b)(2).
       We noted that newly appointed appellate counsel is not prevented from briefing any other arguable
       grounds of appeal.
Judge’s signature: _____/s/ Julie Countiss________
                    Acting individually  Acting for the Court


Date: ___September 2, 2022____




                                            2